                    UNITED STATES DISTRICT COURT
                    EASTERN DISTRICT OF MICHIGAN
                         SOUTHERN DIVISION

B.A.S., a minor, by her Next Friend and
mother, Lauren Sussex, and
LAUREN SUSSEX, Individually,

      Plaintiffs,                               Civil No. 15-cv-10578
                                                Hon. Mathew F. Leitman
vs.

UNITED STATES OF AMERICA,

     Defendant.
________________________________________________________________/


      ORDER APPROVING SETTLEMENT ON BEHALF OF MINOR

      On this 12th day of December, 2018, the above-referenced matter came on

for hearing and approval by the Court as to the reasonableness of a settlement

between the United States of America and B.A.S., a minor, by and through Lauren

Sussex as Next Friend and Mother of B.A.S. Plaintiff, B.A.S., a minor, appeared

through her counsel of record and Lauren Sussex, as mother and next friend of

B.A.S. Plaintiff Lauren Sussex appeared in person and through her counsel of

record. Defendant United States of America appeared through its attorney of

record.
      The complete and precise terms and conditions of the settlement are set forth

in the Stipulation For Compromise Settlement And Release Of Federal Tort Claims

Act Claims Pursuant To 28 U.S.C. § 2677 (hereinafter “Stipulation”), attached as

Exhibit “A” and Plaintiffs’ 2nd Amended Motion for Approval of Settlement,

(Docket No. 59). The Court has reviewed the Stipulation, taken testimony, and

heard arguments in favor of this settlement. The Court is fully informed of the

specifics of the full and final terms and conditions of the settlement, including the

necessity of the approval by the Attorney General of the United States. The Court

finds that the terms and conditions of this settlement, as set forth in the Stipulation

and Plaintiffs’ 2nd Amended Motion for Approval of Settlement, (Docket No. 59),

are fair, reasonable, and in the best interests of B.A.S, a minor child of Lauren

Sussex.

      IT IS THEREFORE ORDERED, ADJUDGED, AND DECREED that

the settlement, as set forth in Exhibit A and Plaintiffs’ 2nd Amended Motion for

Approval of Settlement, (Docket No. 59), is hereby approved.

      IT IS FURTHER ORDERED that Lauren Sussex, as the mother and next

friend of B.A.S., a minor, is authorized and required to sign the Stipulation and any

other documents that are necessary to consummate this settlement on behalf of

B.A.S, a minor, and to provide any information and documentation necessary to

complete the purchase of annuity contracts.
      IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that the

settlement amount of THREE MILLION NINE HUNDRED THOUSAND

DOLLARS ($3,900,000.00) (hereinafter “Settlement Amount”) shall be

distributed according to the terms and conditions of the Stipulation and Plaintiffs’

2nd Amended Motion for Approval of Settlement, (Docket No. 59).

      IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that

attorney’s fees in this action shall not exceed twenty-five percent (25%) of the

Settlement Amount and shall be paid as provided in the Stipulation and Plaintiffs’

2nd Amended Motion for Approval of Settlement, (Docket No. 59). The Court finds

that the costs and expenses associated with the litigation are One Hundred Twenty

Thousand Two Hundred Forty Seven Dollars Forty-Seven Cents ($120,247.47),

and that such costs and expenses are fair, reasonable, and necessary.

      IT IS FURTHER ORDERED that such costs and expenses are approved

and are to be paid as provided in the Stipulation and Plaintiffs’ 2nd Amended

Motion for Approval of Settlement, (Docket No. 59).           The Court finds that

Plaintiffs are legally responsible for any and all past, present, and future liens or

claims for payment or reimbursement, including any liens or claims for payment or

reimbursement by Medicaid, Medicare, or healthcare providers. The Court hereby

Orders plaintiffs, by and through their attorney, to satisfy or resolve any and all

such past, present, and future liens or claims for payment or reimbursement
asserted by any individual or entity, including Medicaid and Medicare, arising

from the subject matter of this action. The Court further Orders that plaintiffs, by

and through their attorney, shall provide to the United States the information

required by the Stipulation regarding the satisfaction or resolution of such liens or

claims for payment or reimbursement within the time specified in said Stipulation.

      IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that the

Court shall not retain jurisdiction over the action against the United States or the

settlement.

                                        /s/Matthew F. Leitman
                                        MATTHEW F. LEITMAN
                                        UNITED STATES DISTRICT JUDGE

Dated: December 13, 2018
APPROVED AS TO FORM AND CONTENT:


/s/ Zak Toomey (with consent)
Zak Toomey
Assistant United States Attorney
United States of America
211 W. Fort Street, Room 2001
Detroit, MI 48226
(313) 226-9617
zak.toomey@usdoj.gov


/s/ Ardiana Culaj
Ardiana Culaj
Attorney for Plaintiffs B.A.S, a minor,
and Lauren Sussex, individually
Thurswell Law Firm (Southfield)
1000 Town Center, Suite 500
Southfield, MI 48075-1221
(248) 354-2222
aculaj@thurswell.com
EXHIBIT A
